DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s amendment filed 5/2/2022 wherein Claims 19, 30, 31, 33-35, 41, 43, and 45 are amended, Claims 20, 21, and 32 are canceled, and new claim 26 is added. Therefore, claims 19, 22, 28-31, and 33-46 are pending in the application.
The Applicant’s amendments to the drawings and specification has overcome each and every drawing objection previously set forth in the Non-Final Rejection dated 1/7/2022. Therefore, each and every drawing objection previously set forth in the Non-Final Rejection dated 1/7/2022 is withdrawn at this time. The Examiner accepts the Applicant’s replacement drawing sheets dated 5/2/2022 and replacement specification paragraphs dated 5/2/2022.
The Applicant’s amendments to the specification has overcome each and every specification objection previously set forth in the Non-Final Rejection dated 1/7/2022. Therefore, each and every specification objection previously set forth in the Non-Final Rejection dated 1/7/2022 is withdrawn at this time. The Examiner accepts the Applicant’s replacement specification paragraphs dated 5/2/2022.
The Applicant’s amendments to the claims has overcome each and every claim objection previously set forth in the Non-Final Rejection dated 1/7/2022. Therefore, each and every claim objection previously set forth in the Non-Final Rejection dated 1/7/2022 is withdrawn at this time.
The Applicant’s amendments to the claims has overcome each and every claim rejection under 35 U.S.C. § 112(b) previously set forth in the Non-Final Rejection dated 1/7/2022. Therefore, each and every claim rejection under 35 U.S.C. § 112(b) previously set forth in the Non-Final Rejection dated 1/7/2022 is withdrawn at this time
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 5/2/2022, with respect to the rejection(s) of claim(s) 19, 32-34, and 40 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hesketh (US 4,874,380) and other references.
Applicant’s arguments, see pages 12-13, filed 5/2/2022, with respect to the rejection(s) of claim(s) 22, 28-31, 35, 36-39, 41-45 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hesketh (US 4,874,380) and other references.
Claim Objections
Claims 30-31 are objected to because of the following informalities:  
Claim 30, line 3 recites “the retention portion of male end”. The Examiner suggests amending this to recite “the retention portion of the male end”.  
Claim 31, line 3 recite “the retention portion of male end”. The Examiner suggests amending this to recite “the retention portion of the male end”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 36-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33, lines 1-2 recites “a plurality of retention portions”. It is unclear to the Examiner if this “plurality of retention portions” includes or excludes the recited “a retention portion of the male end” in line 5 of claim 1. For the purpose of examination, the limitation “a plurality of retention portions” will be interpreted as the same as the recited “a retention portion” of claim 1. 
Claim 36, depends upon canceled claim 32. Therefore, the dependency of Claim 36 and its dependent claim 37 is unclear. For the purpose of examination, Claim 36 will be interpreted as depending upon claim 19 and Claim 37 will continue to depend upon claim 36.
Claim 36 recites the limitation "the suture opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the suture opening” will be interpreted as “a [[the]] suture opening”.
Claim 37 recites the limitation "the elongate band distal to the notched portion thereof" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “the elongate band distal to the side notches  thereof”. 
Claim 38 recites the limitation "the suture opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the suture opening” will be interpreted as “a [[the]] suture opening”.
Claim 39 is rejected as it is dependent upon a rejected claim under 35 U.S.C. § 112(b).
 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 33-35, 40, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hesketh (US 4,874,380).
With regards to claim 19, Hesketh discloses (Figs. 1-4) a fixation device (see Fig. 1) for a catheter (34), the fixation device comprising: 
an elongate band (22) having a flexible configuration (see Fig. 1) and including a female end (16) having a coupling opening (30) extending therethrough and an opposite, male end (see at 22 in Fig. 1); and 
a retention portion (see at 22 and 24 in Fig. 3) of the male end having side notches (24) reducing a width of the male end in the retention portion to be equal to or less than a width of the coupling opening of the female end (see Fig. 4 and see Col. 2, lines 31-47), the coupling opening of the female end configured to receive the retention portion of the male end therein to thereby secure the elongate band around the catheter (see Fig. 4, Abstract, and Col. 2, lines 31-47).
With regards to claim 33, Hesketh discloses the claimed invention of claim 19, and Hesketh further discloses (Figs. 1-4) that the male end (see at 22 in Fig. 1) includes a plurality of retention portions (see at 22 and 24 in Fig. 3 which shows a plurality of retention portions at 24).
With regards to claim 34, Hesketh discloses the claimed invention of claim 19, and Hesketh further discloses (Figs. 1-4) that the male end (see at 22 in Fig. 1) further includes an elongate neck portion (see Examiner annotated Fig. 3 below; hereinafter referred to as Fig. A) disposed distally of the retention portion (see at 22 and 24 in Fig. 3).

    PNG
    media_image1.png
    327
    540
    media_image1.png
    Greyscale

With regards to claim 35, Hesketh discloses the claimed invention of claim 34, and Hesketh further discloses (Figs. 1-4) that the male end (see at 22 in Fig. 1) at the elongate neck portion (see Fig. A above) has a smaller width than at the retention portion (see at 22 and 24 in Fig 3).
With regards to claim 40, Hesketh discloses the claimed invention of claim 19, and Hesketh further discloses (Figs. 1-4) that the elongate band (22) further includes a catheter engagement portion (see Examiner annotated Fig. 2 below; hereinafter referred to as Fig. B) disposed between the female (16) and male (see at 22 in Fig. 1) ends thereof.

    PNG
    media_image2.png
    418
    459
    media_image2.png
    Greyscale

With regards to claim 46, Hesketh discloses the claimed invention of claim 19, and Hesketh further discloses (Figs. 1-4) that the elongate band (22) has a flat, first configuration (see Fig. 2) and a second configuration (see Fig. 4) with the retention portion (see at 22 and 24 in Fig. 3) of the male end (see at 22 in Fig. 1) received within the coupling opening (30; see Col. 2, lines 31-47) of the female end (16).

Claim(s) 19, 22, 28-31, 33-35, 38-40, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowak et al. (US 4,699,616; hereinafter Nowak).
With regards to claim 19, Nowak discloses (Figs. 1-3) a fixation device (10) for a catheter (C), the fixation device comprising:
an elongate band (the unitary structure of 25, 26) having a flexible configuration (see Figs. 1 and 3) and including a female end (26) having a coupling opening (31) extending therethrough and an opposite, male end (25); and 
a retention portion (see at 32 in Fig. 1) of the male end having side notches (32) reducing a width of the male end in the retention portion to be equal to or less than a width of the coupling opening of the female end (see Fig. 3 and the reduction of width between each tooth 32), the coupling opening of the female end configured to receive the retention portion of the male end thereinto thereby secure the elongate band around the catheter (see Fig. 3 and Col. 5, lines 11-24).
With regards to claim 33, Nowak discloses the claimed invention of claim 19, and Nowak further discloses (Figs. 1-3) that the male end (25) includes a plurality of retention portions (see Fig. 3 and the plurality of retention portions shown at 32).
With regards to claim 34, Nowak discloses the claimed invention of claim 19, and Nowak further discloses (Figs. 1-3) that the male end (25) further includes an elongate neck portion (30) disposed distally of the retention portion (see at 32 in Fig. 3).
With regards to claim 35, Nowak discloses the claimed invention of claim 34, and Nowak further discloses (Figs. 1-3) that the male end (25) at the elongate neck portion (see at 30 in Fig. 3) has a smaller width than at the retention portion (see at 32 in Fig. 3; wherein the depression shown near 30 in Fig. 3 has a smaller width than the width of the teeth shown at 32).
With regards to claim 38, Nowak discloses the claimed invention of claim 19, and Nowak further discloses (Figs. 1-3) that the suture opening (35; see Col. 5, lines 25-34) comprises a first suture opening (see Examiner annotated Fig. 3 below; hereinafter referred to as Fig. C) extending through the female end (26) of the elongate band (see Fig. 3); and the elongate band (the unitary structure of 25, 26) further comprises a second suture opening (see Fig. C below) extending through the male end (25) thereof (see Fig. 3).

    PNG
    media_image3.png
    407
    509
    media_image3.png
    Greyscale

With regards to claim 39, Nowak discloses the claimed invention of claim 38, and Nowak further discloses (Figs. 1-3) that the first and second suture openings (see Fig. C above) are disposed at opposite ends of the elongate band (see the unitary structure of 25, 26 and Fig. C above).
With regards to claim 40, Nowak discloses the claimed invention of claim 19, and Nowak further discloses (Figs. 1-3) that the elongate band (the unitary structure of 25, 26) further includes a catheter engagement portion (see the portion of the unitary structure of 25, 26 that engages the catheter C in Fig. 3) disposed between the female (26) and male (25) ends thereof.
With regards to claim 22, Nowak discloses the claimed invention of claim 40, and Nowak further discloses (Figs. 1-3) that the catheter engagement portion (see the portion of the unitary structure of 25, 26 that engages the catheter C in Fig. 3) of the elongate band (the unitary structure of 25, 26) comprises textured surfaces (34; see Col. 5, lines 25-34).
With regards to claim 28, Nowak discloses the claimed invention of claim 22, and Nowak further discloses (Figs. 1-3) that the textured surfaces (34) comprise a plurality of spaced ribs (34; see Col. 5, lines 25-34).
With regards to claim 29, Nowak discloses the claimed invention of claim 28, and Nowak further discloses (Figs. 1-3) that the plurality of spaced ribs (34; see Col. 5, lines 25-34) extend transversely across the elongate band (see the unitary structure of 25, 26 and see Fig. 3).
With regards to claim 30, Nowak disclose the claimed invention of claim 28, and Nowak further discloses (Figs. 1-3) that the catheter engagement portion (see the portion of the unitary structure of 25, 26 that engages the catheter C in Fig. 3) of the elongate band (see the unitary structure of 25, 26 ) has a length (see the length of the elongate band shown in Fig. 3) sufficient to surround the catheter (C) extending across the elongate band when the retention portion (see at 32 in Fig. 3) of male end (25) is received within the coupling opening (31) of the female end (26).
With regards to claim 31, Nowak discloses the claimed invention of claim 30, and Nowak further disclose (Figs. 1-3) that the plurality of spaced ribs (34; see Col. 5, lines 25-34) comprises at least three ribs (see the ribs 34 and there being more than three in Fig. 3) configured to be distributed about a circumference (see Fig. 3 and the location of ribs 34 being about a circumference) of the catheter (C) extending across the elongate band (the unitary structure of 25, 26) when the retention portion (see at 32 in Fig. 3) of male end (25) is received within the coupling opening (31) of the female end (26).
With regard to claim 46, Nowak discloses the claimed invention of claim 19, and Nowak further discloses (Figs. 1-3) that the elongate band (the unitary structure of 25, 26) has a flat, first configuration (see Fig. 1) and a second configuration (see Fig. 3) with the retention portion (see at 32 in Fig. 3) of the male end (25) received within the coupling opening (31) of the female end (26).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesketh in view of Bierman et al. (US 9,642,987; hereinafter Bierman).
With regards to claim 22, Hesketh discloses the claimed invention of claim 19, however, Hesketh is silent with regards to the catheter engagement portion of the elongate band comprises textured surfaces.
Nonetheless, Bierman teaches (Fig. 12) the catheter engagement portion (see at 33a in Fig. 12) of the elongate band (24a) comprises textured surfaces (33a) (See Col. 14, lines 1-9 “Exemplary securement barbs 33 are illustrated in Fig. 12. The securement barbs can be used to retain the catheter in the longitudinal direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the elongate band of Hesketh with a teaching of Bierman such that the catheter engagement portion of the elongate band comprises textured surfaces. One of ordinary skill in the art would have been motivated to make this modification, as Bierman teaches that the securement barbs can be used to inhibit axial movement of the catheter (See Col. 14, lines 1-9 of Bierman).
The fixation device of Hesketh modified in view of Bierman will hereinafter be referred to as the fixation device of Hesketh and Bierman.
With regards to claim 28, the fixation device of Hesketh and Bierman teaches the claimed invention of claim 22, however, Hesketh is silent with regards to the textured surfaces comprise a plurality of spaced ribs.
Nonetheless, Bierman further teaches (Fig. 12) that the textured surfaces (33a) comprises a plurality of spaced ribs (see Fig. 12 which shows a plurality of spaced ribs 33a and Col. 14, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the textured surfaces of the elongate band of the fixation device of Hesketh and Bierman with a further teaching of Bierman such that the textured surfaces comprise a plurality of spaced ribs. One of ordinary skill in the art would have been motivated to make this modification, as Bierman teaches that the securement barbs can be used to inhibit axial movement of the catheter (See Col. 14, lines 1-9 of Bierman).
With regards to claim 29, the fixation device of Hesketh and Bierman teaches the claimed invention of claim 28, however, Hesketh is silent with regards to the plurality of spaced ribs extend transversely across the elongate band.
Nonetheless, Bierman further teaches (Fig. 12) the plurality of spaced ribs (33a) extend transversely across the elongate band (24a) (See Fig. 12 which shows the plurality of spaced ribs extending transversely across the elongate band).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the plurality of spaced ribs of the elongate band of the fixation device of Hesketh and Bierman with a further teaching of Bierman such that the plurality of spaced ribs extend transversely across the elongate band. One of ordinary skill in the art would have been motivated to make this modification, as Bierman teaches that the securement barbs can be used to inhibit axial movement of the catheter (See Col. 14, lines 1-9 of Bierman).
With regards to claim 30, the fixation device of Hesketh and Bierman teaches the claimed invention of claim 28, and Hesketh further teaches (Figs. 1-4) that the catheter engagement portion (see Fig. B above) of the elongate band (22) has a length sufficient to surround the catheter (34) extending across the elongate band when the retention portion (see at 22 and 24 in Fig. 3) of male end (see at 22 in Fig. 1) is received within the coupling opening (30) of the female end (16).
With regards to claim 31, the fixation device of Hesketh and Bierman teaches the claimed invention of claim 30, however, Hesketh is silent with regards to the plurality of spaced ribs comprises at least three ribs configured to be distributed about a circumference of the catheter extending across the elongate band when the retention portion of male end is received within the coupling opening of the female end.
Nonetheless, Bierman further teaches (Figs. 11-12) that the plurality of spaced ribs (33a) comprises at least three ribs (see Fig. 12 which shows at least three ribs) configured to be distributed about a circumference of the catheter (8) (see Fig. 11, which shows the at least three ribs being distributed about a circumference of a catheter) extending across the elongate band (24a) when the retention portion of male end (see at 24a, 27a in Fig. 12) is received within the coupling opening (104a) of the female end (see at 22a, 80a in Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fixation device of Hesketh and Bierman with a further teaching of Bierman such that the plurality of spaced ribs comprises at least three ribs configured to be distributed about a circumference of a catheter extending across the elongate band when the retention portion of male end is received within the coupling opening of the female end. One of ordinary skill in the art would have been motivated to make this modification, as Bierman teaches that the securement barbs can be used to inhibit axial movement of the catheter (See Col. 14, lines 1-9 of Bierman).

Claim(s) 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesketh in view of Adams (US 5,683,403) and Belden (US 5,824,032).
With regards to claim 36, the fixation device of Hesketh discloses the claimed invention of claim 19, however Hesketh is silent with regards to the suture opening extends through the female end of the elongate band distal of the coupling opening thereof; and the elongate band further includes a second suture opening extending through the male end thereof.
Nonetheless, Adams teaches (Figs. 1-4) the suture opening (22) extends through the female end (see at 12 in Fig. 1) of the elongate band (16) distal of the coupling opening (18) thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fixation device of Hesketh with a teaching of Adams such that a suture opening extends through the female end of the elongate band distal of the coupling opening thereof. One of ordinary skill in the art would have been motivated to make this modification, as Adams teaches that the suture hole permits the device to be secured to the body tissue beneath the skin of a patient (see Col. 2, lines 29-34 of Adams).
The fixation device of Hesketh modified in view of a teaching of Adams will hereinafter be referred to as the fixation device of Hesketh and Adams. However, neither Hesketh nor Adams, teaches that the elongate band further includes a second suture opening extending through the male end thereof
Nonetheless, Belden teaches (Fig. 4) that the elongate band (the unitary structure of 28, 30, and 32) further includes a second suture opening (34) extending through the male end (see at 33 in Fig. 4) thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fixation device of Hesketh and Adam in view of a teaching of Belden such that the elongate band further includes a second suture opening extending through the male end thereof. One of ordinary skill in the art would have been motivated to make this modification, as Belden teaches that a suture can extend through the slot in the slotted wall and is tied to or looped around the suture ring such that the sleeve is secured to the body tissue (see Col. 4, lines 1-6 of Belden).
The fixation device of Hesketh and Adam modified in view of a teaching of Belden will hereinafter be referred to as the fixation device of Hesketh, Adam, and Belden.
With regards to claim 37, the fixation device of Hesketh, Adam, and Belden teaches the claimed invention of claim 36, however Hesketh is silent with regards to the second suture opening extends through the male end of the elongate band distal to the notched portion thereof.
Nonetheless, Belden further teaches (Fig. 4) that the second suture opening (34) extends through the male end (see at 33 in Fig. 4) of the elongate band (the unitary structure of 28, 30, and 32) distal to the notched portion (see Fig. 4 and the notched portion shown near 34) thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fixation device of Hesketh, Adam, and Belden with a further teaching of Belden such that the second suture opening extends through the male end of the elongate band distal to the notched portion thereof. One of ordinary skill in the art would have been motivated to make this modification, as Belden teaches that a suture can extend through the slot in the slotted wall and is tied to or looped around the suture ring such that the sleeve is secured to the body tissue (see Col. 4, lines 1-6 of Belden).
With regards to claim 38, the fixation device of Hesketh discloses the claimed invention of claim 19, however Hesketh is silent with regards to the suture opening comprises a first suture opening extending through the female end of the elongate band; and the elongate band further comprises a second suture opening extending through the male end thereof.
Nonetheless, Adams teaches (Figs. 1-4) the suture opening (22) comprises a first suture opening extending through the female end (see at 12 in Fig. 1) of the elongate band (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fixation device of Hesketh with a teaching of Adams such that the suture opening comprises a first suture opening extending through the female end of the elongate band. One of ordinary skill in the art would have been motivated to make this modification, as Adams teaches that the suture hole permits the device to be secured to the body tissue beneath the skin of a patient (see Col. 2, lines 29-34 of Adams).
The fixation device of Hesketh modified in view of a teaching of Adams will hereinafter be referred to as the fixation device of Hesketh and Adams. However, neither Hesketh nor Adams, teaches that the elongate band further comprises a second suture opening extending through the male end thereof
Nonetheless, Belden teaches (Fig. 4) that the elongate band (the unitary structure of 28, 30, and 32) further comprises a second suture opening (34) extending through the male end (see at 33 in Fig. 4) thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fixation device of Hesketh and Adam in view of a teaching of Belden such that the elongate band further comprises a second suture opening extending through the male end thereof. One of ordinary skill in the art would have been motivated to make this modification, as Belden teaches that a suture can extend through the slot in the slotted wall and is tied to or looped around the suture ring such that the sleeve is secured to the body tissue (see Col. 4, lines 1-6 of Belden).
The fixation device of Hesketh and Adam modified in view of a teaching of Belden will hereinafter be referred to as the fixation device of Hesketh, Adam, and Belden.
With regards to claim 39, the fixation device of Hesketh, Adam, and Belden teaches the claimed invention of claim 38, and the device of Hesketh, Adam, and Belden teaches that the first and second suture openings are disposed at opposite ends of the elongate band (modifying the fixation device of Hesketh in view of Adam and Belden would result in a fixation device with first and second suture openings disposed at opposite ends of the elongate band).

Claim(s) 41-43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesketh in view of Helland et al. (US 5,423,763; hereinafter Helland).
With regards to claim 41, Hesketh discloses the claimed invention of claim 19, however Hesketh is silent with regards to the fixation device further comprising at least one catheter reception member extending laterally from the elongate band at the catheter engagement portion thereof, the at least one catheter reception member including a bore extending therethrough for reception of the catheter inserted therethrough.
Nonetheless, Helland teaches (Figs. 1-3) the fixation device (10) for a catheter (see Col. 3, lines 35-51 “a suture sleeve 10…for gripping and anchoring a lead body”) further comprising at least one catheter reception member (46, 48) extending laterally from the elongate band (12) at the catheter engagement portion (24) thereof, the at least one catheter reception member including a bore (26) which shows extending therethrough for reception of the catheter (see Col. 3, lines 61-65 “through bore 26 adapted to receive the lead body”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the flange of the fixation device of Hesketh with a teaching of Helland such that the fixation device for a catheter further comprises at least one catheter reception member extending laterally from the elongate band at the catheter engagement portion thereof, the at least one catheter reception member including a bore extending therethrough for reception of the catheter. One of ordinary skill in the art would have been motivated to make this modification, as Helland teaches that a plurality of spaced apart projections/catheter reception members provides interfering contact with the lead body and sufficient frictional engagement to keep the sleeve in place when the lead body is held vertically (See Col. 4, lines 58-63 of Helland).
The fixation device of Hesketh modified in view of Helland will hereinafter be referred to as the fixation device of Hesketh and Helland.
With regards to claim 42, the fixation device of Hesketh and Helland teaches the claimed invention of claim 41, however, Hesketh is silent with regards to the at least one catheter reception member has an outwardly oriented frusto-conical shape.
Nonetheless, Helland further teaches (Figs. 1-3) that the at least one catheter reception member (46, 48) has an outwardly oriented frusto-conical shape (see at 11 in Figs. 1-2 which shows a frusto-conical shape).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one catheter reception member of the fixation device of Hesketh and Helland with a further teaching of Helland such that the at least one catheter reception member has an outwardly oriented frusto-conical shape. One of ordinary skill in the art would have been motivated to make this modification, as Helland teaches that a plurality of spaced apart projections/catheter reception members provides interfering contact with the lead body and sufficient frictional engagement to keep the sleeve in place when the lead body is held vertically (See Col. 4, lines 58-63 of Helland).
With regards to claim 43, the fixation device of Hesketh and Helland teaches the claimed invention of claim 41, however, Hesketh is silent with regards to the at least one catheter reception member includes a retention structure extending inwardly into the bore to engage the catheter inserted therethrough.
Nonetheless, Helland teaches (Figs. 1-3) that the at least one catheter reception member (46, 48) includes a retention structure (46a, 48a) extending inwardly into the bore (26) to engage the catheter inserted therethrough (see Col. 4, lines 58-63 “a plurality of spaced apart projections 46, 48, and 50, preferably identical and which, when the sleeve is slid onto the lead body, provide interfering contact with the lead body and sufficient frictional engagement to keep the sleeve in place when the lead body is held vertically”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one catheter reception member of the fixation device of Hesketh and Helland with a further teaching of Helland such that the at least one catheter reception member includes a retention structure extending inwardly into the bore to engage the catheter inserted therethrough. One of ordinary skill in the art would have been motivated to make this modification, as Helland teaches that a plurality of spaced apart projections/catheter reception members provides interfering contact with the lead body and sufficient frictional engagement to keep the sleeve in place when the lead body is held vertically (see Col. 4, lines 58-63 of Helland).
With regards to claim 45, the fixation device of Hesketh and Helland teaches the claimed invention of claim 41, however Hesketh is silent with regards to the at least one catheter reception member comprises first and second catheter reception portions disposed on opposite sides of the catheter engagement portion of the elongate band.
Nonetheless, Helland further teaches (Figs. 1-3) that the at least one catheter reception member (46, 48) comprises first and second catheter reception portions (see at 46 and 48 in Fig. 3) disposed on opposite sides of the catheter engagement portion (24) of the elongate band (12) (see Col. 3, lines 52-60 “a pair of projecting tabs 12 formed integrally with the tubular body 11”. Since the elongate band/projecting tabs are integral with the tubular body, the elongate band is integral with the interior surface 24 and thus engages the catheter/lead.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fixation device of Hesketh and Helland with a further teaching of Helland such that the at least one catheter reception member comprises first and second catheter reception portions disposed on opposite sides of the catheter engagement portion of the elongate band. One of ordinary skill in the art would have been motivated to make this modification, as Helland teaches that a plurality of spaced apart projections/catheter reception members provides interfering contact with the lead body and sufficient frictional engagement to keep the sleeve in place when the lead body is held vertically (See Col. 4, lines 58-63 of Helland).
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesketh, Helland, and Rivard et al. (8,126,569; hereinafter referred to as Rivard).
With regards to claim 44, the fixation device of Hesketh and Helland teaches the claimed invention of claim 43, however, Hesketh is silent with regards to the retention structure has an annular configuration extending around the bore.
Nonetheless, Rivard teaches (Fig. 16) that the retention structure (451) has an annular configuration (see at 451 in Fig. 16) extending around the bore (450).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fixation device of Hesketh and Helland with a teaching of Rivard such that the retention structure has an annular configuration extending around the bore. One of ordinary skill in the art would have been motivated to make this modification, as Rivard teaches that a retention structure having an annular configuration extending around the bore enhances friction between the lead/catheter and the fixation device/sleeve (See Col. 10, line 65 - Col. 11, line 7 of Rivard).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783